Citation Nr: 0106562	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty in the United States Merchant 
Marine from March to August 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for hearing loss.  The veteran perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  Hearing loss disability, which was initially documented 
more than 40 years after the veteran's separation from a six 
month period of Merchant Marine service and following many 
years of post-service occupational noise exposure, is not 
shown by probative and competent evidence to be related to 
claimed in-service noise exposure. 


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991), 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes that the veteran's active duty in the Armed 
Forces of the United States is based on his ocean-going 
service in the United States Merchant Marine from March to 
August 1945.  His discharge certificate shows that his 
occupation was ship's carpenter.  The RO was not able to 
obtain any service medical records for that service, and 
there is no indication that such records were created.

The veteran initially claimed entitlement to VA compensation 
benefits in March 1998, at which time he did not report 
having received any treatment for hearing loss prior to 1977.  
Medical records from Kaiser Permanente show that in March 
1988 it was noted that the veteran had a decrease in high 
frequency hearing above 3000 hertz since the war.  There was 
a diagnosis of bilateral hearing loss, and he was to be 
referred to audiology.  In May 1988 it was noted that he had 
been referred for a hearing test, that he reported having 
worked in noise for many years, and that his spouse 
complained about his inability to hear.  A May 1988 audiogram 
has not been interpreted but appears to show pure tone 
thresholds constituting hearing loss disability as defined in 
38 C.F.R. § 3.385.  When the veteran was seen in October 1990 
he was noted to have a history of high frequency hearing 
loss.

In an April 1998 statement the veteran denied having received 
an examination on separation from service in 1945, and 
indicated that when he was discharged he was anxious to get 
home and felt he could not afford hearing aids.  He further 
stated that in about 1980 he had had a hearing test and was 
told he had hearing loss but that he still could not afford 
hearing aids and learned to adjust to the loss.  He indicated 
that he had no medical evidence regarding his hearing loss 
other than the records from Kaiser Permanente and that, as a 
former member of the Merchant Marine, he was not aware of his 
eligibility for VA compensation benefits until relatively 
recently.  

A medical report from the Salem Audiology Clinic reflects 
that when the veteran was seen in May 1998, he reported 
experiencing a gradual hearing loss over the previous 
50 years.  He stated that he believed that his hearing loss 
was caused by noise exposure during World War II.  The 
audiologist noted that the case history was "reportedly 
negative" for occupational and recreational noise exposure, 
tinnitus, dizziness, nausea and ear infection.  Examination 
at that time again revealed a bilateral high frequency 
sensorineural hearing loss.  

In an October 1998 medical report Heather Rheinfelder, M.S., 
the audiologist who conducted the May 1998 examination, 
stated that the veteran had requested an opinion regarding 
the cause of his hearing loss.  She stated that the veteran 
had provided the history of significant noise exposure during 
combat in World War II, and he reported no significant 
occupational or recreational noise exposure following 
separation.  He also denied a family history of hearing loss, 
problems with ear infections, and serious head injuries.  She 
stated that, based on the history as reported by the veteran, 
and the degree and configuration of his hearing loss, noise 
exposure during World War II was likely to be a contributing 
factor in his hearing loss.  She also stated that his current 
age could not be ruled out as a contributing factor due to 
presbycusis.

An October 1998 medical report from Chris Nobis, M.D., a 
physician in the Department of Internal Medicine at Kaiser, 
indicates that the veteran's hearing loss was as likely as 
not connected to his time in military service.  He stated 
that the veteran "was on ships" and exposed to gunfire, 
which could have caused the hearing loss.

In his November 1998 notice of disagreement the veteran 
stated that while onboard his Merchant Marine ship he had had 
to learn how to fire anti-aircraft guns in case something 
happened to the armed guard.  He also stated that firing the 
guns caused a lot of noise, that he knew his hearing had been 
damaged by that, and that as far as he was concerned "it 
only makes sense that your hearing would suffer."

In November 1998 the RO asked the VA medical center (MC) to 
provide the veteran audiometric and medical examinations in 
order to obtain an opinion on the etiology of the hearing 
loss that was initially documented in 1988.  Specifically, 
the examiner was asked to provide an opinion on whether the 
hearing loss was related to any incident of active duty.

During the December 1998 audiometric examination the veteran 
reported having experienced noise exposure in service due to 
artillery fire, with a noticeable hearing shift after the 
noise exposure.  He also reported occupational exposure when 
doing carpentry work.  Audiometric testing revealed puretone 
decibel thresholds as and speech recognition results 
indicative of hearing disability as defined in 38 C.F.R. 
§ 3.385.  The audiologist provided a diagnosis of high-
frequency sensorineural hearing loss secondary to both noise 
exposure and aging.  The audiologist found that the veteran's 
hearing acuity on separation from service could not be 
determined without an audiometric examination, which was not 
routinely conducted in the military in 1945.  The audiologist 
stated that, had an audiometric examination been conducted on 
separation from service, it would then be possible to analyze 
the results of the testing to determine whether any current 
hearing loss was due to in-service noise or related 
pathology.

In conjunction with the December 1998 medical examination the 
veteran reported that from March to August 1945 he served as 
a ship's carpenter, and that during that time the large guns 
were fired on three or four occasions.  He stated that the 
firing of the guns resulted in substantially painful levels 
of noise, which he believed to have caused a hearing loss 
from then on.  He denied having had any audiograms conducted 
prior to 1988.  Prior to his retirement 17 years previously, 
he worked as a carpenter in home construction.  He denied 
wearing any hearing protection during any of his occupations.  
He also denied any history of head injury, the ingestion of 
ototoxic drugs, meningitis, vertigo, ear infections, or a 
family history of hearing loss.

The examination resulted in a diagnosis of bilateral 
neurosensory hearing loss.  The examiner stated that some of 
the hearing loss was undoubtedly due to repeated gunfire 
during the six-month period of active duty, but that it was 
impossible to determine how much of the hearing loss had 
occurred since then, in that no audiograms were performed on 
separation from service to document his hearing acuity 
following the relatively brief period of service.  The 
examiner also stated that 30+ years as a construction 
carpenter would be at least as culpable in causing the 
hearing loss.  He noted that a single explosion at close 
proximity could essentially destroy an individual's hearing, 
but that the veteran had not given a history of such an 
event.  The examiner found that the hearing loss that was 
initially documented in 1988 did not arise at that time, but 
that it resulted from an accumulation of all previous noise 
exposure plus presbycusis.  He found that the curve of the 
veteran's audiogram did not conclusively show that the 
hearing loss was due to noise exposure, nor did it rule out 
noise exposure as a cause.  He provided the opinion that the 
hearing loss in the lower frequencies was equally due to 
noise exposure during and subsequent to service, but that the 
hearing loss at the upper frequencies was the result of the 
aging process.

In his August 1999 substantive appeal the veteran denied 
having been exposed to loud noise while working as a 
carpenter after his separation from service.  He stated that 
he primarily used a circular saw, which caused little noise.  
He stated that his hearing loss had occurred with the initial 
firing of the big guns in service, when he felt a "pop" type 
of noise in his ears.  He stated that he never heard as well 
after that.

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

In March 1998 the RO informed the veteran of the evidence 
needed to substantiate his claim.  The RO also obtained the 
private treatment records designated by the veteran.  The RO 
provided the veteran VA examinations in December 1998 for the 
purpose of obtaining an opinion on the etiology of his 
hearing loss.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Legal Criteria -Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service, or during the applicable presumptive period; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Service Connection

The medical evidence shows that the veteran has a hearing 
loss disability as defined in 38 C.F.R. § 3.385; thus his 
claim is supported by medical evidence of a current diagnosis 
of disability.  Hickson, 12 Vet. App. at 253.

The veteran's active duty is based on oceangoing service in 
the Merchant Marine for a period of about five and a half 
months.  No service medical records have been determined to 
exist, and the veteran denied having undergone an audiometric 
examination during or on separation from service or prior to 
the 1980s.  

The earliest relevant medical record, which is the March 1988 
one from Kaiser Permanente, indicates a history of decreased 
high frequency hearing at greater than 3000 hertz since the 
war; however, only a hearing test could establish that the 
veteran had hearing loss above 3000 hertz.  In requesting the 
veteran's records from Kaiser Permanente, the RO asked for 
records dating back to 1977 (as reported by the veteran), but 
the earliest record provided by Kaiser Permanente was the one 
of March 1988.  That record contains a review of systems with 
medical history consistent with an initial visit, and it 
contains nothing to indicate that the veteran had been seen 
before.   As the veteran has not identified any other medical 
care provider who tested his hearing previously, there is no 
other medical evidence that the RO could have requested.  

Although the absence of service medical records is not 
critical in determining whether service connection for 
hearing loss is warranted, the Board finds that the absence 
of any medical documentation of a hearing loss prior to the 
1980s is significant.  The veteran has reported having been 
exposed to loud noise during service, about which he is 
competent to provide testimony.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  In conjunction with the May 1998 
audiometric examination he reported having experienced a 
gradually increasing hearing loss over the last 50 years.  
However, it is generally accepted that hearing loss based on 
noise exposure does not progress after removal of the noise.  
See Godfrey v. Brown, 8 Vet. App. 113, 122 (1995) (citing P. 
W. Alberti, "Occupational Hearing Loss," in Diseases of the 
Nose, Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 
14th ed. 1991).  In this case, the veteran had post-service 
occupational noise exposure and any increase in his hearing 
loss after service would not be attributable to the in-
service noise exposure.  Id. 

In a May 1998 report Ms. Rheinfelder, an audiologist, noted 
that the veteran reported noticing a "gradual hearing loss" 
over the past 50 years, which the veteran believed was due to 
in-service noise exposure.  It was also noted that his 
history was negative for occupational noise exposure and 
other factors.  In her October 1998 statement Ms. Rheinfelder 
reiterated the veteran's denial of post-service noise 
exposure and his statement of significant exposure during 
"combat."  However, this is not accurate inasmuch as a May 
1988 Kaiser outpatient record clearly notes that the veteran 
had worked in noise for many years.  That history is deemed 
more credible than statements made in support of, or close to 
the time of filing, the claim for service connection.  
Additionally, there is no indication that Ms. Rheinfelder was 
aware the veteran's active service was for less than six 
months and was on a Merchant Marine ship or that he would 
later report very limited shipboard gunfire exposure (during 
training rather than "combat").  Accordingly, because Ms. 
Rheinfelder's opinion regarding the etiology of the hearing 
loss was based on an inaccurate history, the opinion is of no 
probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

The October 1998 medical report from Dr. Nobis also is of no 
probative value in determining the etiology of the veteran's 
hearing loss.  Initially, it must be noted that Dr. Nobis 
practices internal medicine and not otolaryngology, and there 
is no indication that he particular expertise in ear 
disorders or hearing loss.  As to his statement that as 
likely as not the veteran's hearing loss is connected to 
service, that also refers to the veteran have been on 
"ships" in service, raising the question of whether Dr. 
Nobis was aware of the veteran's brief period of service.  
Additionally, Dr. Nobis did not provide any clinical findings 
or analysis in support of his conclusion.  More importantly, 
Dr. Nobis did not mention the veteran post-service noise 
exposure and there is no indication that he even considered 
it.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on reported history, that does 
not consider relevant documented history, is not probative).

In December 1998 the VA audiologist found that the degree of 
any current hearing loss that was due to in-service noise 
exposure could not be determined without audiometric testing 
having been conducted when the veteran separated from 
service.  The examining physician found that some of the 
current hearing loss was due to in-service noise exposure, an 
opinion based on the veteran's report of having experienced 
hearing loss following the noise exposure in service.  The 
examiner also found that it was impossible to state how much 
hearing loss was sustained during service in the absence of 
an audiogram, noting that post-service noise exposure and age 
were also factors in the current hearing loss.  Although the 
examiner indicated that close proximity to a single explosion 
could cause extensive permanent hearing loss, he also noted 
that the veteran gave no history of such an event.  While the 
examiner concluded that the veteran's high frequency hearing 
loss was age related and that the remaining hearing loss was 
equally due to service and post-service noise exposure, that 
opinion is predicated in part on the veteran's self stated 
history.  However, a question as to the veteran's credibility 
has been raised by his prior denial of post-service noise 
exposure.  In any event, although the veteran is competent to 
state that he perceived a change in his hearing acuity in 
service, he is not competent to quantify any change or to 
determine whether such a change constituted "hearing loss" 
as defined by Hensley or by 38 C.F.R. § 3.385.  In fact, it 
is simply impossible to make such a determination at this 
point, decades after service, as noted by the VA audiologist 
and medical examiner.  The question then becomes whether a 
medical opinion as to the etiology of the current hearing 
disability can be sufficiently probative to warrant service 
connection.  

Inasmuch as it is generally accepted that noise induced 
hearing loss does not progress after removal of the noise, 
the degree of any decreased hearing acuity at separation from 
service (or at least before post-service noise exposure) is 
of particular importance in deciding a case such as this.  
See Godfrey v. Brown, 8 Vet. App. 113, 122 (1995) (citing P. 
W. Alberti, "Occupational Hearing Loss," in Diseases of the 
Nose, Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 
14th ed. 1991).  Even though the veteran's hearing acuity may 
have decreased during service, it is impossible 40 or more 
years later to determine the actual status of his hearing 
acuity upon completion of his relatively brief period of 
active service.  In that regard, it is possible that he may 
have had a hearing loss under Hensley during service but not 
hearing disability as defined by 38 C.F.R. § 3.385.  Thus, 
accepting that a decrease in hearing acuity due to in-service 
noise exposure would not worsen after cessation of the in-
service noise and the stated medical opinion that, absent a 
service separation audiometric examination, it is impossible 
to know what the veteran's hearing was at that time, the 
Board rejects the VA medical examiner's opinion as being no 
more than speculative.  

The weight of the competent and probative evidence first 
documents hearing disability decades after the veteran's 
relatively brief service and after many years of post-service 
noise expose and does not establish a sufficiently probative 
nexus with service that is based on the known facts of the 
case and accepted medical principles as cited in Godfrey.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hearing loss.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

